DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/2021 has been entered.

Response to Amendment
Claims 1, 6, 7, 9, 13, 15 and 16 have been amended.  
The nonstatutory double patenting rejection with US-10,397,962 as the instant claims have differing scopes from the patented claims.  
The Examiner notes that support for the claim amendments can be found in Fig. 9.  

EXAMINER'S AMENDMENT





An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
17. (Currently Amended)	The non-transitory computer-readable medium of claim 9, wherein the computer-executable instructions further cause the processing system to:
	suspend a service restriction of the mobile terminal based on a determination that the member is located within a predefined distance of the scheduled location.  
18. (Currently Amended)	The non-transitory computer-readable medium of claim 9, wherein the computer-executable instructions further cause the processing system to:
	perform a comparison that determines that the mobile terminal is located within a predefined distance of the scheduled location.  


Allowable Subject Matter
Claims 1, 2, 4-10 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s reply makes evident the reasons for allowance, satisfying the “record as a whole” provision of the rule 37 CFR 1.104(e).  Specifically, the closest prior arts of record, Woodson et al. (US-2006/0023657) and Erskine et al. (US-2005/0282559) fail to recite sending, by the enterprise gateway server, a location request to a carrier gateway server to cause the carrier gateway server to interrogate a mobile switching center (MSC) or a base station controller (BSC) of the mobile network, to identify mobile terminal location information and forwarding, by the enterprise gateway server, an instruction to the carrier gateway server to complete the session setup based on the communication policy, the mobile terminal location information and the additional mobile terminal location information as found in independent claim 1 and substantially, in independent claim 9.  
Accordingly, the substance of the reply, dated 6/27/2021 and entered on 7/26/2021, are persuasive, as such the reasons for allowance are evident from the record and the stated differences of the prior art.  Applicant’s claims recite a particular combination that is neither taught nor suggested by the prior art and are allowed for these reasons and the reasons stated in the responses dated 1/24/2020, 6/22/2020, 11/2/2020, 2/13/2021 and 6/27/2021.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew C Sams/Primary Examiner, Art Unit 2646